Jacob Markowitz, J.
This is a proceeding to validate a designating petition of Adolph C. Orlando as a candidate for the Republican nomination for the State Senate from the Twenty-ninth Senatorial District, The Bronx.
The Board of Elections of the City of New York sustained objections filed against the aforesaid designating petition. The board found the designating petition incorrectly stated the candidate’s address as “ 1701 ” Park View Avenue, instead of “ 1706 ” Park View Avenue, his correct address.
Upward of 2,000 enrolled Republicans signed the designating petition. It is conceded that the petition is otherwise proper and sufficient to qualify Orlando as a candidate. The issue thus presented is whether the fact that the address of the candidate for State Senate is erroneously printed on certain petitions was sufficient ground for the Board of Elections to invalidate those petitions. It is recognized by all that Orlando resides at 1706 Park View Avenue. In an attempt to rectify this seemingly inadvertent error, affidavits making the necessary corrections have been filed with the Board of Elections. It is conceded by respondents that the printing of Orlando’s address on the designating petition as “ 1701 ” Park View Avenue was through inadvertence and that no fraud nor misrepresentation was intended.
That the place of residence of a candidate is called for on a, designating petition cannot be questioned (Election Law, § 135). *40Its purpose obviously is to properly identify the designee and remove any possibility of fraud or misrepresentation on the signers of the petition. Thus, courts have held that where the address of the candidate is erroneously stated on a petition, the petition is invalid. (Matter of Baum, 268 N. Y. 614; Goldfeder v. Heffernan, 99 N. Y. S. 2d 959.) This is so not only in matters of deliberate misrepresentation as in the Goldfeder case (supra) but also in matters of inadvertent errors which tend to be misleading, as in the Baum case (supra).
In the instant case, however, it is not contended that a fraud was intended, nor can it be said that the typographically erroneous address could have misled anyone. It appears that the street on which the candidate resides consists wholly of private homes; that the candidate has been quite active in local political and civic affairs for some time; and that he is the only individual of the name he bears registered in Bronx County. Thus, whatever factors appear elsewhere warranting the protection of the voters from deception or inadvertence which tends to be misleading, no such factors appear here (see McKenna v. Power, N. Y. L. J., May 18, 1956, p, 11, col. 1). Accordingly, the application to validate the designating petition of Adolph C. Orlando as a candidate for the Republican nomination from the Twenty-ninth Senatorial District, The Bronx, is granted and the Board of Elections in the City of New York is directed and ordered to prepare and print ballots in accordance with the foregoing.